584 N.W.2d 349 (1998)
230 Mich. App. 372
In the Matter of Justin Anthony HUISMAN, Minor.
Anthony HUISMAN and Deborah Huisman, Petitioners-Appellees,
v.
Michelle M. HUISMAN, Respondent-Appellant.
Docket No. 206872.
Court of Appeals of Michigan.
Submitted April 21, 1998, at Grand Rapids.
Decided June 19, 1998, at 9:10 a.m.
Released for Publication September 29, 1998.
*350 Knoll, Persinger, Knoll & Bedevia, P.C. by Richard D. Persinger, Holland, for Petitioners-Appellees.
Daniel J. Fojtik, Grand Haven, for Respondent-Appellant.
Before CORRIGAN, C.J., and HOEKSTRA and YOUNG, JJ.
YOUNG, Judge.
Respondent Michelle Huisman appeals as of right from the probate court's order terminating her parental rights to her minor son, Justin Anthony Huisman. The principal issue in this case is whether respondent's former husband and Justin's natural father, petitioner Anthony Huisman, who has sole legal and physical custody of Justin, and Mr. Huisman's new wife, petitioner Deborah Huisman, had standing to seek termination of respondent's parental rights under § 19b of the Juvenile Code (chapter 12A of the Probate Code), M.C.L. § 712A.19b; M.S.A. § 27.3178(598.19b). We hold that Mr. Huisman did have standing to file a termination petition. Moreover, we find no error in the probate court's decision to terminate respondent's parental rights. We therefore affirm the decision of the probate court.

I. Underlying Facts and Procedural History
In March 1996, after five years of marriage, Anthony Huisman and respondent were divorced. Apparently, respondent had emotional problems during the marriage, including problems with uncontrolled jealousy. Respondent was awarded physical custody of the parties' minor son, Justin, who was born on February 13, 1993. On July 9, 1996, after Justin left for a visitation with Mr. Huisman, respondent dissolved into a glass of milk a large quantity of Novaine, an antipsychotic drug that had been prescribed for respondent for treatment of obsessive-compulsive disorder. Respondent gave the tainted milk to Justin when he returned home.
*351 Respondent admitted that she decided to kill Justin to keep him away from his father. Respondent put Justin to bed around 8:00 or 9:00 p.m., with the intent that he die in his sleep. However, Justin awoke at 3:00 a.m. complaining of a stomachache. Respondent gave him apple juice and helped him vomit. She then lay down with Justin on the couch and fell asleep. At 6:30 a.m., respondent finally decided to seek help. After speaking with her stepmother and then poison control, respondent eventually took Justin to the emergency room. There, she lied to emergency room personnel, telling them that Justin had gotten into her medication by himself. Justin remained hospitalized for twenty-four hours, and, after his release, began living with Mr. Huisman and Deborah Huisman.
In January 1997, respondent pleaded guilty of assaulting Justin with the intent to murder. She was sentenced to eight to twenty-five years' imprisonment. On January 3, 1997, the Ottawa Circuit Court, having retained jurisdiction in the divorce matter, awarded Mr. Huisman sole legal and physical custody of Justin with no visitation rights to respondent. Ottawa County Children's Protective Services subsequently closed its investigation of the matter when it became clear that respondent no longer had access to him. On May 21, 1997, apparently because Deborah Huisman had been unsuccessful in adopting Justin under § 51 of the Adoption Code, M.C.L. § 710.51(6); M.S.A. § 27.3178(555.51)(6),[1] Mr. Huisman and Deborah Huisman filed a petition under the Juvenile Code for termination of respondent's parental rights, citing as the basis for the court's jurisdiction M.C.L. § 712A.2(b)(1) and (2); M.S.A. § 27.3178(598.2)(b)(1) and (2).[2] The petition specifically alleged that respondent had attempted to murder Justin while he was in her care and custody and that termination of respondent's parental rights would be in his best interests. The probate court authorized the petition and, following an adjudicative hearing, found the allegations to be true and assumed jurisdiction over Justin.
A dispositional hearing was subsequently held on September 9, 1997. At the hearing, respondent argued, among other things, that petitioners lacked standing to seek termination of respondent's parental rights under the Juvenile Code. The probate court disagreed, stating in relevant part:
[Section 39 of the Adoption Code, M.C.L. § 710.39; M.S.A. § 27.3178(555.39) ], it seems to me, clearly recognizes the situation in which an adoption petition can be filed and parental rights can be terminated thus paving the way for an adoption, and the parental rights can be terminated under either section 51[ (6) ] of the Adoption Code ... or *352 the Juvenile Code which has different legal criteria....
... [G]iven the reference in ... the Adoption Code which seems to permit persons seeking an adoption to file a petition under the Juvenile Code, and given the absence of any prohibition in the Juvenile Code ... the court has to hold that the present action is appropriately broad and it's permissible....
Having heard conflicting testimony concerning Justin's best interest, the court found that termination of respondent's parental rights was justified under M.C.L. § 712A. 19b(3)(b)(i); M.S.A. § 27.3178(598.19b)(3)(b)(i) (physical injury caused by parent), M.C.L. § 712A.19b(3)(g); M.S.A. § 27.3178(598.19b)(3)(g) (failure to provide proper care and custody and there exists no reasonable likelihood of change within a reasonable amount of time), M.C.L. § 712A.19b(3)(h); M.S.A. § 27.3178(598.19b)(3)(h) (imprisonment for more than two years), and M.C.L. § 712A.19b(3)(j); M.S.A. § 27.3178(598.19b)(3)(j) (reasonable likelihood of harm if child is returned to parent's home), and also "because of the desirability of permitting [adoption] under the[ ] circumstances." Accordingly, the probate court terminated respondent's parental rights and ordered that Justin be made "available for adoption by his father and stepmother."

II. Standing
Central to the question whether petitioners had standing to seek termination of respondent's parental rights under the Juvenile Code is M.C.L. § 712A.19b(1); M.S.A. § 27.3178 (598.19b)(1), which provides as follows:
Except as provided in subsection (4), if a child remains in foster care in the temporary custody of the court ... or if a child remains in the custody of a guardian or limited guardian, upon petition of the prosecuting attorney ... or of the child, guardian, custodian, concerned person as defined in subsection (6), agency, or the child's ombudsman pursuant to Section 7 of the children's ombudsman act, ... the court shall hold a hearing to determine if the parental rights to a child should be terminated.... [Emphasis added.]
Respondent argues that M.C.L. § 712A.19b(1); M.S.A. § 27.3178 (598.19b)(1) expressly limits the class of persons entitled to file a petition for termination of parental rights, and that it does not authorize the filing of a petition either by a natural parent (Mr. Huisman) or by a "stepparent" (Deborah Huisman). By contrast, petitioners argue that Mr. Huisman qualifies under the statute as a "custodian" because he has sole legal and physical custody of Justin, and that Deborah Huisman is also Justin's "custodian" because she provides care on a daily basis. We do not reach or decide the question of Deborah Huisman's standing to seek termination of respondent's parental rights under § 19b(1) because we hold that Mr. Huisman had standing as Justin's "custodian," and, therefore, that the termination petition was properly entertained.
The meaning of the statutory term "custodian" is a question of law subject to review de novo. Cardinal Mooney High School v. Michigan High School Athletic Ass'n, 437 Mich. 75, 80, 467 N.W.2d 21 (1991). The primary goal of statutory interpretation is to ascertain and give effect to the intent of the Legislature in enacting a provision. Farrington v. Total Petroleum, Inc., 442 Mich. 201, 212, 501 N.W.2d 76 (1993). The starting point in determining legislative intent is the specific language of the statute. House Speaker v. State Administrative Bd., 441 Mich. 547, 567, 495 N.W.2d 539 (1993). Courts may not speculate about the probable intent of the Legislature beyond the words expressed in the statute. Detroit Edison Co. v. Spartan Express, Inc., 225 Mich.App. 629, 632, 572 N.W.2d 39 (1997). If the statutory language is clear and unambiguous, judicial construction is neither required nor permitted, and courts must apply the statute as written. Barr v. Mount Brighton Inc., 215 Mich.App. 512, 516-517, 546 N.W.2d 273 (1996).
Section 19b(1) provides that a child's "custodian" may file a petition for termination of parental rights. Because the Juvenile Code does not define "custodian," we must accord the term its "plain and ordinary meaning *353 within the context of the statute." Shanafelt v. Allstate Ins. Co., 217 Mich.App. 625, 638, 552 N.W.2d 671 (1996); M.C.L. § 8.3a; M.S.A. § 2.212(1). In doing so, we may resort to dictionary definitions. Lumley v. Univ. of Michigan Bd. of Regents, 215 Mich.App. 125, 130, 544 N.W.2d 692 (1996). Random House Webster's College Dictionary (1995), defines "custodian" as "a person who has custody; keeper; guardian." Random House defines "custody," in turn, as: "1. keeping; guardianship; care.... 4. (esp. in a divorce) the right of determining the residence, care, schooling, etc., of a child or children." Black's Law Dictionary (6th ed) similarly provides that "custodian" is the "[g]eneral term to describe anyone who has charge or custody...."
At the outset, we acknowledge that the comprehensive list of parties authorized to file a termination petition under § 19b(1) does not include the term "parent." However, given the Legislature's use of the apparently broad term "custodian" in § 19b(1), we can discern no statutory basis for excluding a custodial parent from filing a termination petition under the Juvenile Code to terminate the rights of the other natural parent.[3] The plain and ordinary meaning of "custodian" certainly encompasses a custodial parent, and none of the other Juvenile Code provisions appear to suggest otherwise.[4] Nor are we aware of any provision in the Juvenile Code in which the Legislature ascribes a narrow or technical meaning to the term "custodian." In the absence of such guidance from the Legislature, we are obligated to construe "custodian" in a nonstrained, nontechnical manner and apply the statute as written. Barr, supra.
In addition to being consistent with the plain and ordinary meaning of § 19b(1), we also believe that a broad reading of "custodian" comports with our statutory obligation to liberally construe the Juvenile Code to ensure that each child coming within the probate court's jurisdiction receives the care, guidance, and control conducive to the child's welfare and the best interest of the state. M.C.L. § 712A.1; M.S.A. § 27.3178(598.1); In re Jagers, 224 Mich.App. 359, 362, 568 N.W.2d 837 (1997).
Respondent relies principally on In re Swope, 190 Mich.App. 478, 476 N.W.2d 459 (1991), in support of her assertion that parents as a class do not have standing to file a petition for termination of parental rights under the Juvenile Code. However, we find Swope to be inapposite. In Swope, this Court held that the petitioners, the minor child's adoptive parents, lacked standing to petition for the termination of their own parental rights. The petitioners had asked the probate court to terminate their parental rights after the minor child made two suicide attempts, ran away from home several times, and engaged in delinquent behavior. Id. at 479, 476 N.W.2d 459. At the time the termination petition was filed, the minor child, who had been made a ward of the court, was residing in a foster home. Id. In upholding the probate court's dismissal of the petition, the Swope Court reasoned:
[T]he specific language of the statute requires that a petition to terminate parental rights be brought by the prosecuting attorney, child, guardian, custodian, or agency. When a statute designates the persons who may bring a claim, only the persons so designated have the right to bring such an action. 59 Am. Jur. 2d, *354 Parties, § 22, p. 409. Our conclusion that parents lack standing to petition for termination is consistent with the intent of the Legislature, because the statute was clearly enacted for the protection of children, rather than for the convenience of parents. [Id. at 480-481, 476 N.W.2d 459.]
While Swope appears at first glance to suggest that all "parents" lack standing to petition for termination, we do not believe that Swope can be read so broadly because, as stated, the minor in Swope was residing in a foster home and therefore was not in the petitioners' "custody" at the time the termination petition was filed. Hence, this Court in Swope simply was not faced with the issue presented in this case.
Respondent also makes an argument similar to that addressed by this Court in In re Marin, 198 Mich.App. 560, 565, 499 N.W.2d 400 (1993): that there is no need to terminate parental rights of one parent where the child remains in the care and custody of the other parent. However, the Marin Court rejected this argument and found that "the Legislature envisioned and intended that the probate court could terminate the parental rights of just one parent." Id. at 566, 499 N.W.2d 400; see also In re Ramsey, 229 Mich.App. 310, 581 N.W.2d 291 (1998). Moreover, despite respondent's contrary claim, we do not believe that the holding in Marin can be avoided simply because the termination petition in that case was filed by the Department of Social Services rather than the custodial parent.
Respondent finally argues that it was categorically improper for Mr. Huisman to seek termination of respondent's parental rights under the Juvenile Code because the Adoption Code contains a specific termination provision for cases such as this one in which the parent having legal custody of the child subsequently marries and that parent's spouse seeks to adopt the child ("stepparent adoption"). M.C.L. § 710.51(6); M.S.A. § 27.3178(555.51)(6). We find respondent's argument to be without merit.
It is clear that the Adoption Code contemplates termination of a natural parent's rights either under its provisions or under the provisions of the Juvenile Code. By way of example, the Adoption Code provides that "a child shall not be placed in a home for the purpose of adoption until an order terminating parental rights has been entered pursuant to this chapter or chapter XIIA [M.C.L. § 712A.1 et seq.; M.S.A. § 27.3178(598.1) et seq.]." M.C.L. § 710.41(1); M.S.A. § 27.3178(555.41)(1) (emphasis added).[5] We are not convinced that otherwise proper termination proceedings initiated under the Juvenile Code should be invalidated merely because adoption by a stepparent is thus facilitated. To the contrary, we conclude and hold that the Juvenile Code merely provides an alternate method for terminating parental rights in appropriate cases and in accordance with the Juvenile Code's specific provisions.[6]

III. Termination of Respondent's Parental Rights
Having determined that Mr. Huisman, as Justin's "custodian," had standing to file a termination petition under M.C.L. § 712A.19b(1); M.S.A. § 27.3178(598.19b)(1), we must now determine whether the juvenile court erred in terminating respondent's parental rights under M.C.L. § 712A.19b(3)(b)(i); M.S.A. § 27.3178(598.19b)(3)(b)(i) (physical injury caused by parent), M.C.L. § 712A.19b(3)(g); M.S.A. § 27.3178(598.19b)(3)(g) (failure to provide proper care and custody and there exists no reasonable likelihood of change within a reasonable amount of time), M.C.L. *355 § 712A.19b(3)(h); M.S.A. § 27.3178(598.19b)(3)(h) (imprisonment for more than two years), and M.C.L. § 712A.19b(3)(j); M.S.A. § 27.3178(598.19b)(3)(j) (reasonable likelihood of harm if child is returned to parent's home).
We review a trial court's decision regarding termination in its entirety for clear error. In re Hall-Smith, 222 Mich.App. 470, 473, 564 N.W.2d 156 (1997). Once a statutory ground for termination has been met by clear and convincing evidence, the parent against whom termination proceedings have been brought has the burden of going forward with some evidence that termination is clearly not in the child's best interest. Id. at 473, 564 N.W.2d 156. If no such showing is made and a statutory ground for termination has been established, the trial court is without discretion; it must terminate parental rights. Id. at 472, 564 N.W.2d 156.
Respondent, largely without citation to authority, argues that the juvenile court misapplied subsections 3(b)(i), 3(g), 3(h), and 3(j). However, even assuming arguendo that there is some question about the applicability of one or more of these statutory grounds, we have no doubt that subsection 3(g) (failure to provide proper care and custody and there exists no reasonable likelihood of change within a reasonable amount of time) was met by clear and convincing evidence. Respondent attempted to murder Justin, she is currently serving an eight- to twenty-five-year prison sentence, and there was evidence that respondent's serious emotional problems contributing to her actions will continue to exist. Cf. In re Vasquez, 199 Mich.App. 44, 501 N.W.2d 231 (1993); In re Perry, 193 Mich.App. 648, 484 N.W.2d 768 (1992); In re McIntyre, 192 Mich.App. 47, 480 N.W.2d 293 (1991).[7] This subsection alone provides a sufficient basis for terminating respondent's parental rights. M.C.L. § 712A.19b(3); M.S.A. § 27.3178(598.19b)(3).[8] Finally, while respondent presented some evidence that termination was not in Justin's best interest, we have reviewed in its entirety the record and the probate court's decision to terminate respondent's parental rights and find no clear error in that decision. Hall-Smith, supra at 472, 564 N.W.2d 156.
Affirmed.
NOTES
[1]  M.C.L. § 710.51(6); M.S.A. § 27.3178(555.51)(6) provides:

If the parents of a child are divorced ... and if the parent having legal custody of the child subsequently marries and that parent's spouse petitions to adopt the child, the court upon notice and hearing may issue an order terminating the rights of the other parent if both of the following occur:
(a) The other parent, having the ability to support, or assist in supporting, the child, has failed or neglected to provide regular and substantial support for the child or if a support order has been entered, has failed to substantially comply with the order, for a period of 2 years or more before the filing of the petition.
(b) The other parent, having the ability to visit, contact, or communicate with the child, has regularly and substantially failed or neglected to do so for a period of 2 years or more before the filing of the petition.
[2]  At the time the petition was filed, M.C.L. § 712A.2(b); M.S.A. § 27.3178(598.2)(b), in relevant part, authorized the juvenile division of the probate court to assume jurisdiction over any juvenile under 18 years of age found within the county:

(1) Whose parent or other person legally responsible for the care and maintenance of the juvenile, when able to do so, neglects or refuses to provide proper or necessary support, education, medical, surgical, or other care necessary for his or her health or morals, who is subject to a substantial risk of harm to his or her mental well-being, who is abandoned by his or her parents, guardian, or other custodian, or who is without proper custody or guardianship....
(2) Whose home or environment, by reason of neglect, cruelty, drunkenness, criminality, or depravity on the part of a parent, guardian, or other custodian, is an unfit place for the juvenile to live in.
Effective January 1, 1998, § 2 establishes the same jurisdiction in the family division of the circuit court.
[3]  We do assume without deciding that, in light of the fact that the term "parent" is omitted from § 19(b), a noncustodial parent is not authorized to file a petition seeking termination of the custodial parent's rights.
[4]  The statute provides no contextual clues concerning the intended definition of "custodian" as used in § 19b(1) because of the inconsistent manner in which the terms "parent" and "custodian" are used throughout the Juvenile Code. While some code provisions refer to "parent" and "custodian" together in a manner suggesting they are to be assigned different meanings, see, e.g., M.C.L. § 712A.14(2); M.S.A. § 27.3178(598.14)(2) ("parents, guardian, or custodian"), and M.C.L. § 712A.13a(3); M.S.A. § 27.3178(598.13a)(3) ("juvenile's parents or the juvenile's guardian or custodian"), the Legislature uses the terms "parent" and "custodian" in other provisions in a manner suggesting that those terms are not mutually exclusive. See, e.g., M.C.L. § 712A.17(3); M.S.A. § 27.3178(598.17)(3) ("parent, guardian, or other custodian").
[5]  Actually, the Adoption Code cross-references the Juvenile Code in a number of sections. See, e.g., M.C.L. § 710.27a(4); M.S.A. § 27.3178(555.27a)(4), M.C.L. 710.31(1), (2); M.S.A. § 27.3178(555.31)(1), (2); M.C.L. § 710.39(2), (3); M.S.A. § 27.3178(555.39)(2), (3).
[6]  We acknowledge the Supreme Court's admonition in In re Mathers, 371 Mich. 516, 535, 124 N.W.2d 878 (1963), that "[t]he use of neglect proceedings to circumvent the adoption code cannot be countenanced." However, we do not believe that this brief, conclusory statement furnishes any guidance in resolving the issue presented in this case because the relevant provisions of the Adoption Code and the Juvenile Code that we apply here either did not exist at the time Mathers was decided or have since been substantially reworked.
[7]  We note that both Perry and McIntyre applied former subsection 3(d), which is now subsection 3(g).
[8]  We reject as unfounded respondent's contention that subsection 3(g) does not apply because she provided proper care and custody by agreeing after the poisoning incident to Justin's placement in the custody of Mr. Huisman.